Case: 2:19-cv-00119-MHW-EPD Doc #: 52 Filed: 12/03/19 Page: 1 of 6 PAGEID #: 316




                    IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

     STEPHANIE CLIFFORD,                   Case No. 2:19-cv-00119

           Plaintiff,                      Judge Michael H. Watson

     v.                                    Magistrate Judge Elizabeth
                                           Preston Deavers
     SHANA M. KECKLEY, et al.,

           Defendants.




 MICHAEL J. AVENATTI’S OPPOSITION TO PLAINTIFF STEPHANIE
      CLIFFORD’S MOTION FOR SANCTIONS UNDER FRCP 11
__________________________________________________________________

I.        INTRODUCTION

          Interested Party Michael J. Avenatti respectfully submits this opposition to

Plaintiff Stephanie Clifford’s Motion for Sanctions under FRCP 11 (the “Motion”).

          Ms. Clifford’s motion for sanctions, which expressly seeks fees based on

Mr. Avenatti’s Notice of Lien for Attorneys’ Fees and Costs, is itself sanctionable.

Mr. Avenatti withdrew his Notice of Lien more than one week prior to Ms.

Clifford’s Motion and within the 21-day safe harbor of Rule 11. ECF 45. Indeed,

the docket explicitly states that the filing was withdrawn. See ECF 40.




                                             1
Case: 2:19-cv-00119-MHW-EPD Doc #: 52 Filed: 12/03/19 Page: 2 of 6 PAGEID #: 317




        The Court should deny the motion and sanction Mr. Brewster and his client

for this frivolous Rule 11 motion.

II.     ARGUMENT

        A.    Mr. Avenatti Timely Withdrew His Notice of Lien Within the
              Time Accorded by Rule 11’s Safe Harbor Provision

        The Motion seeks sanctions for a filing that Mr. Avenatti timely withdrew

one week earlier and within the 21-day safe harbor provision of Rule 11. That rule

explicitly allows a party to withdraw a filing within 21 days after a party serves—

but not files—a Rule 11 motion. See generally Fed. R. Civ. P. 11. Mr. Avenatti did

just that.

        On October 18, 2019, Ms. Clifford served Mr. Avenatti with her Rule 11

motion. 20 days later, on November 7, Mr. Avenatti filed his Notice of Pending

Arbitration in which he explicitly stated that “[he] is withdrawing the Notice of

Lien for Attorneys’ Fees and Costs filed in this Court on October 3, 2019.” ECF 45

at 2.

        B.    Ms. Clifford Cannot Seek Sanctions Based on a Motion That Was
              Withdrawn Within the Safe Harbor.

        Ms. Clifford cannot file a Rule 11 motion based on a filing that was

withdrawn within the safe harbor period. See Penn, LLC v. Prosper Bus. Dev.

Corp., 773 F.3d 764, 766–67 (6th Cir. 2014); Ridder v. City of Springfield, 109

F.3d 288, 297 (6th Cir. 1997).



                                          2
Case: 2:19-cv-00119-MHW-EPD Doc #: 52 Filed: 12/03/19 Page: 3 of 6 PAGEID #: 318




      Ms. Clifford argues that Mr. Avenatti “still asserts an unfounded interest” in

the settlement in this matter. ECF 49 at 1. Yet Mr. Avenatti does not assert an

interest in the settlement in this matter based on the Notice of Lien. Rather, Mr.

Avenatti commenced an arbitration in California and filed a Notice of Pending

Arbitration with this Court. See ECF 45.

      In the Notice of Pending Arbitration, Mr. Avenatti notified the Court that he

had a pending arbitration against Ms. Clifford and requested that Defendant City of

Columbus deposit any settlement proceeds with the Court or in an escrow account

until the pending arbitration was resolved. The purpose of the Notice was to ensure

that the settlement proceeds would be available should Mr. Avenatti succeed in his

arbitration against Ms. Clifford.

      On November 14, 2019, the parties participated in a telephonic status

conference with the Court regarding what to do with Ms. Clifford’s settlement

proceeds. During the hearing, counsel for Ms. Clifford indicated that it intended to

contest the arbitration. The Court ordered the City of Columbus to deposit the

settlement monies with the Court while the rights to the settlement proceeds are

adjudicated. See ECF 50.




                                           3
Case: 2:19-cv-00119-MHW-EPD Doc #: 52 Filed: 12/03/19 Page: 4 of 6 PAGEID #: 319




      B.     Ms. Clifford Cannot Use A Sanctions Motion Directed to One
             Filing as a Backdoor Challenge to Another Filing.

      Ms. Clifford argues that Mr. Avenatti’s interest is improper because it “is

not supported by any written contingency fee agreement as required under Ohio

law.” ECF 49 at 1. To the extent Ms. Clifford believes the Notice of Pending

Arbitration is somehow improper, however, she must comply with the 21-day safe

harbor as to that filing before seeking sanctions. This she has not done. She cannot

circumvent the 21-day rule by attempting to bootstrap a later filing into a Rule 11

motion.

      In any event, there is nothing improper about notifying the Court of a

pending arbitration that may impact the right to the settlement proceeds in this

case. California law, not Ohio law, governs the relationship between Ms. Clifford

and Mr. Avenatti. Mr. Avenatti and Eagan Avenatti LLP are California residents.

Mr. Avenatti represented Ms. Clifford against Mr. Trump in the Central District of

California. The contract states that any dispute arising under the contract shall be

resolved by binding arbitration before JAMS located in Los Angeles, California.

Mr. Avenatti’s representation of Ms. Clifford in the present matter was an oral

amendment to this contract.

      And under California law, an attorney can recover the reasonable value of

his legal services even if there is no written contingency fee agreement. “Even

where a written fee agreement is required and noncompliance renders the

                                          4
Case: 2:19-cv-00119-MHW-EPD Doc #: 52 Filed: 12/03/19 Page: 5 of 6 PAGEID #: 320




agreement voidable by the client, the attorney may be entitled to a ‘reasonable fee’

for services rendered.” Weil & Brown, Cal. Practice Guide: Civil Procedure

Before Trial (The Rutter Group 2019) ¶ 1:347.1; see also Cal. Bus. & Prof. Code §

6147(b), 6148(c).

III.   CONCLUSION

       The Court should deny Ms. Clifford’s motion and award sanctions to Mr.

Avenatti for having to respond to it.

Dated: December 3, 2019                 Respectfully submitted,

                                        Pierce Bainbridge Beck Price & Hecht
                                        LLP



                                        By:
                                        Thomas D. Warren (77541)
                                        30195 Chagrin Boulevard, Suite 210N
                                        Pepper Pike, OH 44124
                                        Telephone: (216) 370-7866
                                        Email: twarren@piercebainbridge.com
                                        Counsel for Michael Avenatti, Esq. and
                                        Avenatti & Associates, APC




                                          5
Case: 2:19-cv-00119-MHW-EPD Doc #: 52 Filed: 12/03/19 Page: 6 of 6 PAGEID #: 321




                        CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the

  foregoing document was filed and served on all parties through the Court’s

  CM/ECF filing system on December 3, 2019.




                                            Thomas D. Warren (77541)
                                            Counsel for Michael Avenatti, Esq.
                                            and Avenatti & Associates, APC
